DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 66 is objected to because of the following informalities:  
Claim 66, line 3, “obtained” should read “obtain”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-67 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 37, 65 and 67 recite “for each frame, identifying one or more portions of the ultrasound or other medical imaging data as single or multiple contrast element signal portions representative of a contrast element or plurality of contrast elements…”.
The limitation of identifying one or more portions of the imaging data as a single or multiple contrast element signal portion, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mine. For example, “identifying” in the context of this claim encompasses the user observing image data and manually identifying regions within the image data that correspond to either a single or multiple contrast element signal portion. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The additionally step of assigning respective position data to each of the single contrast element signal portions and each of the multiple contrast element signal portions is a step that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the user can mentally assign position data by thinking about where the contrast signal element portion is located. Therefore the claim recites an abstract idea. Additionally, the step of using a linking model that uses at least said assigned position data to link the contrast element signal portions from one frame to another frame, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind For example, “a linking model” in the context of this claim encompasses the user thinking about the model or relationship described by the model to observe and track the movement of the contrast element signal position from one frame to another frame. If a claim limitation, under its broadest reasonable interpretation, covers performance of the imitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea. Accordingly, the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application. The additional step of claims 37 and 65 is an obtaining step. The obtaining a sequence of frames each comprising ultrasound or other medical imaging data representing an anatomical region of a human or animal subject at a respective different time amounts to data gathering recited at a high level of generality which is required to obtain the input data for the identifying step. The additionally element that solely applies to claim 65 is a processing resource configured to perform the above recited steps. The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The additional element that solely applies to claim 67 is a computer program product comprising computer readable instructions to perform the method which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The obtaining of a sequence of frames of an anatomical region over time has been determined to be well-understood, routine, and conventional activity in the field. Obtaining a sequence of image frames is widely known within the art, as evidenced by Varghese et al. (US 20140243668), [052] discloses “processed according to techniques well known in the art, to produce a sequence of two-dimensional images” where the sequence of two dimensional images is equivalent to a sequence of frames. Next, the additional element of using a processing resource of claim 65 amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive step. Lastly, the additional step of using a computer program product comprising computer readable instruction to perform the method amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive step. For these reasons, the additional elements do not result in the claim, as a whole, amounting to significantly more than judicial exception.

Claim 38 recites the additional element of the contrast element comprising microbubbles which is merely indicating a field of use or technological environment in which to apply the judicial exception which does not amount to significantly more than the exception itself, and cannot integrate the judicial exception into a practical application. 
Claim 39 recites the additional abstract idea of classifying each of the signal portions within each frame as either being a single contrast element signal or a multiple contrast element signal which can be done mentally or by hand. The claim does not recite any additional elements beyond these abstract ideas. 
Claim 40 further limits the linking step by determining a contrast element event has occurred which can be performed mentally or by hand. The claim does not recite any additional elements beyond these abstract ideas. 
Claims 41, 42, and 43 further limit the linking step by defining how the contrast element is tracked which can be performed mentally or by hand. The claim does not recite any additional elements beyond these abstract ideas. 
Claims 44 and 45 further limits the data gathering step by merely specifying how the data is presented and the assigning step by specifying how the position data is located within the image data which can be done mentally or by hand. The claims do not recite additional elements.
Claims 46 and 47 recite the additional step of assigning position data using a mathematical function which is a step under its broadest reasonable interpretation is considered to be a mathematical concept and/or calculation (as evidenced by the claim itself) which can be performed mentally or by hand and is therefore considered an abstract idea. The claim does not recite any additional elements beyond these abstract ideas. 
Claim 48 recites the additional element of assigning velocity or speed data to the signal portions which under its broadest reasonable interpretation is considered to be a mathematical concept and/or calculation (the user can simply divide the change in position of one of the signal portions by the time it took the signal portion to move that distance) which can be performed mentally or by hand and is therefore considered an abstract idea. The claim does not recite any additional elements beyond these abstract ideas. 
Claims 49-52 further limit the identifying step by performing the identifying process using a segmentation process which can be performed mentally or by hand. The claim does not recite any additional elements beyond these abstract ideas. 
Claim 53 further limits the identifying step by performing a thresholding or filtering process to exclude some of the contrast element signal portions which can be performed mentally or by hand. The claim does not recite any additional elements beyond these abstract ideas. 
Claim 54 further limits the identifying step by merely unconstraining the number of elements that can being identified. The claim does not recite additional elements.
Claim 55 further limits the data gathering step by merely specifying times in which data is gathered. The claim does not recite additional elements.
Claims 56, 57, 59 and 60 further limit the linking step by merely specifying where the contrast element signal portions are tracked. The claims do not recite additional elements.
Claim 58 recites the additional element of providing a measure of pulsatile motion or other motion of the subject which can be mentally or by hand by tracking the movement of the elements throughout the frames the movement provides the direction of movement. The claim does not recite any additional elements beyond these abstract ideas. 
Claim 61 further limits the data gathering step by merely specifying where the data is gathered from. The claim does not recite additional elements.
Claims 62 and 63 further limit the linking step by forming track segments between consecutive frames which can be done mentally or by hand by having the user draw the segments. The claim does not recite any additional elements beyond these abstract ideas. 
Claim 64 recites the additional element of “introducing the contrast elements into the subject”. The addition of the introducing step does not result in the claim, as a whole, amounting to significantly more than the judicial exception because introducing contrast elements into a subject is seen as being well-understood, routine and conventional activity in the field as evidenced by Bruce et al. (US 20160331346), [0086] “well-known use of such contrast agents is the injection of a fluid containing a predetermined quantity of contrast agents inside blood vessels”. The claim does not recite any additional elements.
Claim 66 recites the additional element of “an ultrasound scanner, or other scanner, configured to perform a scan of a human or animal subject to obtained a sequence of frames” which is seen as data gathering. The addition of the ultrasound scanner does not result in the claim, as a whole, amounting to significantly more than the judicial exception because using an ultrasound scanner to obtain a sequence of frames is well-understood, routine and conventional activity in the field as evidenced by Varghese et al. (US 20140243668), [0052] discloses it is well known to use a ultrasound transducer to obtain signals and produce a sequence of images. The sequence of images is equivalent to the sequence of image frames. See the rejection of claim 64 above for the additional element of an image processing system. For these reasons, the additional elements do not result in the claim, as a whole, amounting to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 42, 59, 60 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41, recites the limitation “link at least one single contrast element signal portion in at least one of the frames to a multiple contrast element signal portion in a subsequent at least one other of the frames” which is considered indefinite. Claim 41 further limits and implies that both a single contrast element signal portion and a multiple contrast element signal portion are required which is indefinite because claim 37 only requires either a single or a multiple contrast element signal portion be identified. Additionally the recitation of “a multiple contrast element signal portion” and “at least one single contrast element signal portion” is considered indefinite because it is not clear if they are same as the signal portions being identified in claim 37.
Claim 42, recites the limitation “link a multiple contrast element signal portion in at least one of the frames to at least one single contrast element signal portion in a subsequent at least one other of the frames” which is considered indefinite. Claim 42 further limits and implies that both a single contrast element signal portion and a multiple contrast element signal portion are required which is indefinite because claim 37 only requires either a single or a multiple contrast element signal portion be identified. Additionally the recitation of “a multiple contrast element signal portion” and “at least one single contrast element signal portion” is considered indefinite because it is not clear if they are same as the signal portions being identified in claim 37. 
Claim 59, recites the limitation “the vessels” in line 1 which lacks antecedent basis. The claims from which claim 59 depend do not previously recites “vessels”.
Claim 60, recites the limitation “the vessels” in line 1 which lacks antecedent basis. The claims from which claim 60 depend do not previously recites “vessels”.
Claim 66, recites the limitation “an image processing system according to claim 34” which is considered indefinite. Claim 34 has been cancelled, therefore it is not clear how claim 66 can have an imaging system that comprises an image processing system according to claim 34. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 37-43, 48, 53-56, and 59-67 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Song et al. (US 20200178939, hereinafter Song).
Regarding claim 37, Song teaches a contrast element tracking method (Abstract and [0030]) comprising: 
obtaining a sequence of frames each comprising ultrasound or other medical imaging data representing an anatomical region of a human or animal subject at a respective different time ([0032] discloses in step 102 of fig. 1 obtaining ultrasound data. [0007] discloses the ultrasound data include a plurality of time frames and the ultrasound data is acquired from a region-of-interest of a subject. [0030] then discloses the region is of microvessels or other microvasculature in the subject meaning the subject a living thing. Additionally, [0037] discloses the imaging is in vivo meaning in a living subject); 
for each frame, identifying one or more portions of the ultrasound or other medical imaging data as single or multiple contrast element signal portions representative of a contrast element or plurality of contrast elements ([0048], “identifying location in each time frame of the microbubbles signal data at which microbubbles are located. For instance, the center location of each isolated microbubble” by locating the center of each microbubble the system is identifying the microbubble locations at least as single contrast element signal portions); 
assigning respective position data to each of the single contrast element signal portions and each of the multiple contrast element signal portions ([0048], “the center location of each isolated microbubble signal is located, such that the movement of the microbubble can be tracked through time” because the microbubble is able to be tracked through time position data is assigned to the isolated microbubble); and 
using a linking model ([0006] discloses the computer system isolates the microbubble signals in the ultrasound data, the process the computer uses to isolate the microbubbles is seen as the model) that uses at least said assigned position data to link single or multiple contrast element signal portions represented in at least one of the frames to single or multiple contrast element signal portions represented in at least one other of the frames thereby to track movement of contrast elements through said region of the subject ([0057]-[0058] and figs. 7-8 disclose a process of tracking the microbubbles from frame to frame).
Regarding claim 38, Song teaches the method of claim 37, as set forth above. Song further teaches the contrast elements comprise microbubbles ([0030], “administered a microbubble contrast agent”).
Regarding claim 39, Song teaches the method of claim 37, as set forth above. Song further teaches classifying for each of the frames the one or more identified signal portions as either being a single contrast element signal portion or a multiple contrast element signal portion ([0048], “identifying location in each time frame of the microbubbles signal data at which microbubbles are located. For instance, the center location of each isolated microbubble” by locating the center of each microbubble the system is classifying the microbubble locations at least as single contrast element signal portions in each of the frames).
Regarding claim 40, Song teaches the method of claim 37, as set forth above. Song further teaches the linking model is configured to determine whether there has been a contrast element merging event and/or a contrast element splitting event and/or a contrast element disappearance event and/or a contrast element movement event between at least one of the frames and at least one other of the frames ([0059], “with local tracking methods complicated rules and models that can account for all possible situations (e.g., bubble birth, bubble death, new bubble appearance, bubble track merge, bubble track split)” and [0058], “track the microbubbles movement through time” and that the microbubbles are tracked through multiple frames).
Regarding claim 41, Song teaches the method of claim 37, as set forth above. Song further teaches the linking model is operable to link at least one single contrast element signal portion in at least one of the frames to a multiple contrast element signal portion in a subsequent at least one other of the frames ([0059] discloses the system can track bubbles during a bubble track merge event meaning the system can track a single contrast element signal portion in one frame and the merged multiple contrast element signal portion in the next or subsequent frame/s)
Regarding claim 42, Song teaches the method of claim 37, as set forth above. Song further teaches the linking model is operable to link a multiple contrast element signal portion in at least one of the frames to at least one single contrast element signal portion in a subsequent at least one other of the frames ([0059] disclose the system can track bubbles during a bubble track split event meaning the system can track the multiple contrast element signal in a first frame and the splitting into single contrast element signals portions in the next or subsequent frame/s. the system can also track bubble merging events meaning the system can track the multiple contrast elements signals in a first frame (each individual bubble) and the merging into a single contrast element signal portion (the merged bubble) in the next or subsequent frame/s).
Regarding claim 43, Song teaches the method of claim 37, as set forth above. Song further teaches the assigning of position data to each of the single contrast element signal portions and each of the multiple contrast element signal portions comprising assigning a respective single position value to each of the single contrast element signal portions and each of the multiple contrast element signal portions ([0048] and fig. 8 disclose assigning a respective position to at least the single contrast element signal portions).
Regarding claim 48, Song teaches the method of claim 37, as set forth above. Song further teaches assigning velocity or speed data to the one or more signal portions ([0069], “a blood flow speed map with blood speed values assigned to all the locations at which microbubbles were detected”).
Regarding claim 53, Song teaches the method of claim 37, as set forth above. Song further teaches the identifying one or more portions of the ultrasound imaging data as being representative of a contrast element or plurality of contrast elements comprises identifying candidate contrast element signal portions and performing a thresholding or filtering process to exclude at least some of said candidate contrast element signal portions ([0040]-[0042] disclose a filter process to isolate microbubble signals and remove tissue signals and non-moving microbubble signals).
Regarding claim 54, Song teaches the method of claim 37, as set forth above. Song further teaches for each frame, the identifying of one or more portions of the ultrasound imaging data as being representative of a contrast element or plurality of contrast elements is at least partially unconstrained by the number of portions of ultrasound imaging data identified as being representative of a contrast element or plurality of contrast elements for at least one other of the frames, such that the number of contrast elements identified can be different for different ones of frames ([0060] and fig. 8 show that the total number of identified microbubbles can change from frame to frame. [0059] also discloses the model can track the birth and death of bubbles from frame to frame, therefore each frame can have a difference number of contrast elements identified).
Regarding claim 55, Song teaches the method of claim 37, as set forth above. Song further teaches the method comprises identifying, for at least some of the frames, each of more than 10 portions of the ultrasound imaging data per frame as being representative of respective single or multiple contrast elements (fig. 8 shows that at least 10 portions in frames n and n+1 are representative of at least a single contrast element).
Regarding claim 56, Song teaches the method of claim 37, as set forth above. Song further teaches at least some of the contrast elements are present in vessels in the human or animal subject ([0030], “ultrasound imaging of microvessels in a subject…the microbubbles are moving through, or otherwise present in, the region of interest”), and the method comprises using said tracking said movement of contrast elements through said region to track the paths of at least some of said vessels ([0048], “the center location of the localized microbubbles can also be used to construct super-resolution microvessel images and to track the movement of the microbubbles to calculate hemodynamics measurements” by forming images of the microvessels based on the movement of the microbubbles the system is generating a image that tracks the path of the vessel).
Regarding claim 59, Song teaches the method of claim 37, as set forth above. Song further teaches the vessels comprise blood vessels and the method comprises using said tracking of said movement of contrast elements through said region to track passage of blood into, out of, or through at least one anatomical feature of interest ([0048] discloses hemodynamic measurements such as blood flow speed is calculated for the microvessel meaning the vessel is a blood vessel. The microbubbles are also tracked through time, therefore by obtaining multiple frames of the microvessel over time and tracking the microbubbles through the obtained frames the system is tracking the microbubbles as they move into, out of, and through the microvessel and [0030] discloses the region-of-interest is the microvessel).
Regarding claim 60, Song teaches the method of claim 37, as set forth above. Song further teaches the vessels have a range of sizes and the method comprises, for at least some of the frames identifying contrast elements in vessels that have a range of different sizes ([0077] and figs. 13-15 show that the vessels being imaged have different sizes. The highlighted bright regions represent the contrast agent within the vessels).
Regarding claim 61, Song teaches the method of claim 37, as set forth above. Song further teaches the sequence of frames each comprising ultrasound imaging data are obtained by ultrasound measurements on a living human or animal subject ([0032] discloses in step 102 of fig. 1 obtaining ultrasound data. [0007] discloses the ultrasound data include a plurality of time frames and the ultrasound data is acquired from a region-of-interest of a subject. [0030] then discloses the region is of microvessels or other microvasculature in the subject meaning the subject a living thing. Additionally, [0037] discloses the imaging is in vivo meaning in a living subject).
Regarding claim 62, Song teaches the method of claim 37, as set forth above. Song further teaches the linking of single or multiple contrast element signal portions thereby to track movement of contrast elements comprises forming track segments between consecutive frames using the position data for the single and multiple contrast element signal portions and joining the formed track segments to produce a plurality of contrast element tracks ([0065] and fig. 12 show that the tracked microbubbles of fig. 8 are joined using track segments).
Regarding claim 63, Song teaches the method of claim 61, as set forth above. Song further teaches the joining of the track segments comprises at least one of gap closing, merging and splitting ([0059] discloses the tracking includes bubble track merge and bubble track split. Therefore the joining of segments would also include merging and splitting).
Regarding claim 64, Song teaches the method of claim 37, as set forth above. Song further teaches introducing the contrast elements into the subject (Abstract and [0030] disclose acquiring ultrasound data from “a subject who has been administered a microbubble contrast agent” which inherently requires a step of introducing the contrast elements into the subject).
Regarding claim 65, Song teaches an image processing system (Abstract and [0030]) comprising a processing resource (the electronic circuitry of system 1800 in fig. 18) configured to: 
receive a sequence of frames each comprising ultrasound or other medical imaging data representing an anatomical region of a human or animal subject at a respective different time ([0032] discloses in step 102 of fig. 1 obtaining ultrasound data. [0007] discloses the ultrasound data include a plurality of time frames and the ultrasound data is acquired from a region-of-interest of a subject. [0030] then discloses the region is of microvessels or other microvasculature in the subject meaning the subject a living thing. Additionally, [0037] discloses the imaging is in vivo meaning in a living subject);
identify one or more portions of the ultrasound or other medical imaging data as single or multiple contrast element signal portions representative of a contrast element or plurality of contrast elements ([0048], “identifying location in each time frame of the microbubbles signal data at which microbubbles are located. For instance, the center location of each isolated microbubble” by locating the center of each microbubble the system is identifying the microbubble locations at least as single contrast element signal portions); 
assign respective position data to each of the single contrast element signal portions and each of the multiple contrast element signal portions ([0048], “the center location of each isolated microbubble signal is located, such that the movement of the microbubble can be tracked through time” because the microbubble is able to be tracked through time position data is assigned to the isolated microbubble); and 
use a linking model ([0006] discloses the computer system isolates the microbubble signals in the ultrasound data, the process the computer uses to isolate the microbubbles is seen as the model. [0094] additionally discloses the controller 1812 includes a computer system) that uses at least said assigned position data to link single or multiple contrast element signal portions represented in at least one of the frames to single or multiple contrast element signal portions represented in at least one other of the frames thereby to track movement of contrast elements through said region of the subject ([0057]-[0058] and figs. 7-8 disclose a process of tracking the microbubbles from frame to frame).
Regarding claim 66, Song teaches an imaging system comprising:
an ultrasound scanner (transducer element 1802 in fig. 18), or other scanner, configured to perform a scan of a human or animal subject to obtained a sequence of frames ([0094] discloses the transducer element 1802 produces and receives ultrasonic energy of the subject under study and the reflected signals are converted to echo signals which [0099] discloses are used to generated images which form the sequence of frames); and
an imaging processing system according to claim 65 configured to receive and process the sequence of frames to track movement of contrast elements through a region of the subject (as set forth in the rejection of claim 65 above Song teaches a processing system configured to receive and process the sequence of frames to track movement of contrast elements through a region of the subject).
Regarding claim 67, Song teaches a computer program product comprising computer-readable instructions that are executable to perform a method according to claim 37 ([0100] discloses the receiver 1808 can include a processing unit implemented by a hardware processor and memory to perform the method of claim 37 and [0096] discloses the receiver 1808 is programmed, therefore the program for completing the method would be stored on the memory and executed by the hardware processor). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Noro et al. (“Detecting Contrast Agents in Ultrasound Image Sequences for Tumor Diagnosis”, hereinafter Noro).
Regarding claim 44, Song teaches the method of claim 37, as set forth above. Song does not specifically teach the ultrasound imaging data represents intensity as a function of position with a first position resolution, the assigning of position data to a contrast element signal portion is based on the variation of intensity with position for said contrast element signal portion, and the assigned position data has a second position resolution that is greater than said first position resolution.
However,
Noro in a similar field of endeavor teaches the ultrasound imaging data represents intensity as a function of position with a first position resolution (pg. 1, right col., para. starting with “so far, contrast…” discloses “evaluating the difference between US image sequences with and without contrast agents, since the intensity of US signal is increased by injecting contrast agents” teaches that ultrasound image data represents intensity as a function of position and fig. 4 shows a first position resolution at the green dot), the assigning of position data to a contrast element signal portion is based on the variation of intensity with position for said contrast element signal portion (pg. 2, right column, bullet 3 and pg. 4, right column, the para. starting with “we detect pixels…” disclose detecting pixels that have large intensity variations as pixels that represent contrast agents (microbubbles). Fig. 5c further shows position data is applied to the regions with high intensity), and the assigned position data has a second position resolution that is greater than said first position resolution (fig. 4 discloses that the position with the contrast agent (red) has a greater intensity variation than the position with no contrast agent (green)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Song to have the ultrasound imaging data represents intensity as a function of position with a first position resolution, the assigning of position data to a contrast element signal portion is based on the variation of intensity with position for said contrast element signal portion, and the assigned position data has a second position resolution that is greater than said first position resolution. The motivation to make this modification is in order to identify contrast agent locations, as recognized by Noro (pg. 1, introduction, right column).

Claim(s) 46, 47, 49, 50, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Cheung et al. (“A Temporal and Spatial Analysis Approach to Automated Segmentation of Microbubble Signals in Contrast-Enhanced Ultrasound Images: Application to Quantification of Active Vascular Density in Human Lower Limbs”, hereinafter Cheung).
Regarding claim 46, Song teaches the method of claim 37, as set forth above. Song does not specifically teach the assigning of position data to a contrast element signal portion comprises: fitting a mathematical function to determine a position using at least one of: intensity shape and size of signal portion.
However,
Cheung in a similar field of endeavor teaches the assigning of position data to a contrast element signal portion comprises: fitting a mathematical function (pg. 2224, right col., para. starting with “a histogram…” discloses “the histogram is fitted using a double Gaussian Model”) to determine a position using at least one of: intensity shape and size of signal portion (fig. 1, 3, and the subsection “separating microbubble regions from regions of noise…” starting on pg. 2224 disclose identifying microbubble signals from the frequency features of the signals which is based off of the signals in the time intensity curve of microbubbles. Therefore the position is determined using at least the intensity of the pixels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Song to have the assigning of position data to a contrast element signal portion comprises: fitting a mathematical function to determine a position using at least one of: intensity shape and size of signal portion. The motivation to make this modification is in order for the identification of contrast agent locations to be automated, as recognized by Cheung (pg. 2222, right column, last two paragraphs of the introduction section).
Regarding claim 47, Song in view of Cheung teaches the method of claim 49, as set forth above. Cheung further teaches the mathematical function is a Gaussian function (pg. 2224, right col., para. starting with “a histogram…” discloses “the histogram is fitted using a double Gaussian Model”).
Regarding claim 49, Song teaches the method of claim 37, as set forth above. Song does not specifically teach the identifying comprises performing a segmentation process to determine the presence of single or multiple microbubbles.
However,
Cheung in a similar field of endeavor teaches performing a segmentation process to determine the presence of single or multiple microbubbles (Abstract, “microbubble segmentation” and pg. 2224, right column, para. Starting with “once the optimal…” discloses determining a threshold in order to segment out bubble area. Fig. 2 discloses a single bubble is identified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Song to have the identifying comprises performing a segmentation process to determine the presence of single or multiple microbubbles. The motivation to make this modification is in order to isolate microbubble areas from noise and tissue areas, as recognized by Cheung (pg. 2224, right column, para. starting with “once the optimal…”, through the para. starting with “finally, a spatial filtering”).
Regarding claim 50, Song in view of Cheung teaches the method of claim 49, as set forth above. Cheung further teaches the segmentation process comprises applying at least one of a fitting, filtering and or transform process (pg. 2224, right column, para. starting with “finally, a spatial filtering” discloses a spatial filtering is conducted to the segmented image in order to remove noise and further improve the algorithm).
Regarding claim 52, Song in view of Cheung teaches the method of claim 49, as set forth above. Cheung further teaches the segmentation process is performed on a modified version of the data of each frame (pg. 2222, right column, para. starting with “the proposed algorithm…” discloses the tissue signals are removed from the images before the microbubbles are distinguished. The removing of tissue signals is seen as modifying the image data for the specific frame being analyzed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Song in view of Cheung to have the segmentation process be performed on a modified version of the data of each frame. The motivation to apply the known technique of performing the segmentation process on the modified version of the data of each frame of Cheung to the method of Song in view of Cheung would be to allow for the predictable results of reducing the amount of clutter/background that could be mistaken as a microbubble.

Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Cheung as applied to claim 49 above, and further in view of Honkanen et al. (“Recognition of highly overlapping ellipse-like bubble images”, hereinafter Honkanen).
Regarding claim 51, Song in view of Cheung teaches the method of claim 49, as set forth above. Song in view of Cheung do not specifically teach the segmentation process comprises determining the presence of single microbubbles and multiple microbubbles.
However,
Honkanen in a similar field of endeavor teaches the segmentation process comprises determining the presence of single bubbles and multiple bubbles (pg. 1761, right column, para. starting with “in various industrial…” discloses segmenting bubbles in the image and distinguishing the individual bubbles from the group of overlapping bubbles. Pg. 1763, left column, para. starting with “images of dense…” discloses “watershed segmentation may also distinguish individual bubbles from a group of bubbles”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Song in view of Cheung to have the segmentation process comprises determining the presence of single microbubbles and multiple microbubbles. The motivation to apply the known technique of having the segmentation process comprise determining the presence of single bubbles and multiple bubbles of Honkanen to the method of Song in view of Cheung would be to allow for the predictable results of recognizing whether a segmented area is made of multiple bubbles or a single bubble which further determines how to analyze the region.

Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Scheuering et al. (US 20070047792, hereinafter Scheuering).
Regarding claim 57, Song teaches the method of claim 37, as set forth above. Song does not specifically teach at least some of the contrast elements are present outside vessels in the human or animal subject, and the method comprises using said tracking said movement of contrast elements outside the vessels.
However,
Scheuering in a similar field of endeavor teaches at least some of the contrast elements are present outside vessels in the human or animal subject (fig. 7 shows that some of the contrast agent is outside of the vessel 74 at leakage area 84), and the method comprises using said tracking said movement of contrast elements outside the vessels ([0088] and fig. 7 show that the contrast agent is tracked into leakage area 84 during the growth process, the abstract discloses that the blood vessel is contrasted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Song to have at least some of the contrast elements are present outside vessels in the human or animal subject, and the method comprises using said tracking said movement of contrast elements outside the vessels. The motivation to make this modification is in order to identify contrast elements that do not belong to the vessel, as recognized by Scheuering, ([0088]).

Claim(s) 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Park et al. (“Measurement of real pulsatile blood flow using X-ray PIV technique with CO2 microbubbles”, hereinafter Park).
Regarding claim 58, Song teaches the method of claim 37, as set forth above. Song does not specifically teach using said tracking to provide a measure of pulsatile motion or other motion of the subject.
However,
Park in a similar field of endeavor teaches using tracking to provide a measure of pulsatile motion or other motion of the subject (pg. 4, right col. “the traceability of the CO2 microbubbles in pulsatile blood flow was verified, and the hemodynamic features of pulsatile blood flows in a rat extracorporeal loop were experimentally determined”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Song to have used said tracking to provide a measure of pulsatile motion or other motion of the subject. The motivation to make this modification is in order to measure velocity field information of the region being imaged, as recognized by Park (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                          

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791